Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Response to Amendment
The amendment filed 1/4/2021 has been entered.  Claims 12-34 remain pending in the application.  

	Response to Arguments
Applicant replaces cancelled claims 1-11 with new claims 12-34.  Applicant argues on pages 9-12 regarding claims 12-34 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Kiyonari is now modified with [6] to teach the limitations as recited.

Claim Objections
Claims 12, 13, 22, 24, 26, 28, 30, and 32-34 are objected to because of the following informalities: 
point could” with “point cloud”.
On claim 12, line 12 and claim 32, line 17, add “and” between “same region cluster,” and “creates and displays”.
On claims 13, 33, and 34, line 7, delete the second occurrence of the text “is equal to or smaller than a threshold,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyonari et al. (JP 2014186566A) in view of Tanizumi et al. (US PGPUB 20150249821).
As per claim 12, Kiyonari discloses an apparatus (Kiyonari, abstract);
. a data acquisition section that acquires image data of a suspended load region, and point cloud data, the image data being taken by a camera, the point cloud data being acquired by scanning an object with a laser scanner from a top surface, the object including a suspended load and a grounded object in the suspended load region  and
a data processing section that creates a guide frame from a planar cluster resulting from clustering the point could data and causes the guide frame to be displayed on a data display section while superimposing the created guide frame on the object in the image data, wherein the data processing section deems a plurality of planar clusters in a same region in the planar cluster to be a same region cluster, creates and displays a single guide frame including the plurality of planar clusters (Kiyonari, Fig. 12 and [0047]-[0049], where the algorithm for making the determination  of close-by planes that can be merged maps to a search; and where performing an association of all clusters maps to a search and where a cluster CLL2 is found whose distance from CLU is less than the threshold Thd so it is selected for merging with CLU).
Kiyonari doesn’t disclose but Tanizumi discloses a guide information display apparatus (Tanizumi, abstract and Fig. 11);
a data display section (Tanizumi, [0050], where the system includes a monitor display);
a data processing section that creates a guide frame from a planar cluster resulting from clustering the point could data and causes the guide frame to be displayed on a data display section while superimposing the created guide frame on the object in the image data (Tanizumi, Figs. 10 and 11 and [0081], [0085], and [0089], where a composite image is displayed on the monitor showing an overlay of the hook and the outline of the building, where the hook and building outlines’ colors represent their respective heights; and, in addition, a polar coordinate frame overlaid on the scene centered around the crane; the hook, building frame, and polar coordinate frame map to guide frames). 
Kiyonari teaches registering point clouds of buildings taken from an aerial vehicle to 2D maps of the area and Tanizumi teaches displaying guide frames marking the crane hook and 

As per claim 13, claim 12 is incorporated and Kiyonari in view of Tanizumi discloses wherein, in a case where an overlap between a reference planar cluster and another planar cluster for which a difference between elevation values is equal to or smaller than a threshold is detected in planar view in a distance direction from the laser scanner, or 
in a case where a separation amount, between the reference planar cluster and another planar cluster for which a difference between elevation values is equal to or smaller than a threshold, is equal to or smaller than a threshold, the data processing section deems the reference planar cluster and the other planar cluster to be in a same region (Kiyonari, Fig. 12 and [0047]-[0049], where the algorithm for making the determination  of close-by planes that can be merged maps to a search; and where performing an association of all clusters maps to a search and where a cluster CLL2 is found whose distance from CLU is less than the threshold Thd so it is selected for merging with CLU).

As per claim 14, claim 12 is incorporated and Kiyonari doesn’t disclose but Tanizumi discloses wherein the data processing section causes a guide frame of the planar cluster and a single guide frame including the plurality of planar clusters to be simultaneously or selectively displayed (Tanizumi, Figs. 10 and 11 and [0081], [0085], and [0089], where a composite image is displayed on the monitor showing an overlay of the hook and the outline of the building, where the hook and building outlines’ colors represent their respective heights; and, in addition, a polar coordinate frame overlaid on the scene centered around the crane; the hook, building frame, and polar coordinate frame map to guide frames; where the building and hook map to one guide frame and the polar coordinates map to a second guide frame).

As per claim 15, claim 14 is incorporated and Kiyonari doesn’t disclose but Tanizumi discloses a work machine, comprising the guide information display apparatus according to claim 14 (Tanizumi, abstract, where the system works on a boom of a crane).

As per claim 16, claim 13 is incorporated and Kiyonari in view of Tanizumi discloses a work machine, comprising the guide information display apparatus according to claim 13 (see claim 15 rejection for detailed analysis).

As per claim 17, claim 12 is incorporated and Kiyonari in view of Tanizumi discloses a work machine, comprising the guide information display apparatus according to claim 13 (see claim 15 rejection for detailed analysis).

As per claim 18, claim 13 is incorporated and Kiyonari in view of Tanizumi discloses wherein the data processing section causes a guide frame of the planar cluster and a single guide frame including the plurality of planar clusters to be simultaneously or selectively displayed (see claim 14 rejection for detailed analysis).

As per claim 19, claim 18 is incorporated and Kiyonari in view of Tanizumi discloses a work machine, comprising the guide information display apparatus according to claim 13 (see claim 15 rejection for detailed analysis).

As per claim 20, claim 13 is incorporated and Kiyonari in view of Tanizumi discloses wherein the data processing section extracts a planar cluster with a maximum elevation value as the reference planar cluster from the planar clusters (Kiyonari, Fig. 12, where CLU is used as a reference planar cluster and has the highest elevation).

As per claim 21, claim 20 is incorporated and Kiyonari in view of Tanizumi discloses a work machine, comprising the guide information display apparatus according to claim 13 (see claim 15 rejection for detailed analysis).

Claims 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyonari et al. (JP 2014186566A) in view of Tanizumi et al. (US PGPUB 20150249821) and in further view of Hieida et al. (US PGPUB 20200202175).
As per claim 22, claim 20 is incorporated and Kiyonari in view of Tanizumi doesn’t disclose but Hieida discloses wherein the data processing section structures the point could data into a hierarchy in a distance direction from the laser scanner and forms the planar cluster by clustering points which belong to a same layer (Kiyonari, Figs. 11 and 12 and [0045], where the points are arranged into distance hierarchies of planar cluster layers, where the distance is from the aerial vehicle performing the scan)  and for which an inter-point distance is equal to or smaller than a predetermined value (Hieida, [0044’, where 
Kiyonari in view of Tanizumi teaches displaying guide frames marking the crane hook and target building in addition to a polar coordinate grid on a crane monitor based on distance info generated from point clouds and Hieida teaches clustering points in point clouds based on a pre-set distance threshold.  Kiyonari in view of Tanizumi contains a “base” process of displaying guide frames marking the crane hook and target building in addition to a polar coordinate grid on a crane monitor based on distance info generated from point clouds.  Hieida contains a “comparable” process of clustering points in point clouds based on a pre-set distance threshold that has been improved in the same way as the claimed invention.  Hieida’s known “improvement” could have been applied in the same way to the “base” process of Kiyonari in view of Tanizumi and the results would have been predictable and resulted in enabling high-speed proximity point searching.  Furthermore, both Kiyonari and Tanizumi and Hieida use and disclose similar system functionality (i.e. processing of point clouds taken from aerial positions which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 23, claim 22 is incorporated and Kiyonari in view of Tanizumi and Hieida discloses a work machine, comprising the guide information display apparatus according to claim 22 (Tanizumi, abstract, where the system works on a boom of a crane).

As per claim 24, claim 13 is incorporated and Kiyonari in view of Tanizumi and Hieida discloses a wherein the data processing section structures the point could data into a hierarchy in a distance direction from the laser scanner and forms the planar cluster by clustering points which belong to a same layer and for which an inter-point distance is equal to or smaller than a predetermined value (see claim 22 rejection for detailed analysis).

As per claim 25, claim 24 is incorporated and Kiyonari in view of Tanizumi and Hieida discloses a work machine, comprising the guide information display apparatus according to claim 24 (see claim 23 rejection for detailed analysis).

As per claim 26, claim 18 is incorporated and Kiyonari in view of Tanizumi and Hieida discloses wherein the data processing section structures the point could data into a hierarchy in a distance direction from the laser scanner and forms the planar cluster by clustering points which belong to a same layer and for which an inter-point distance is equal to or smaller than a predetermined value (see claim 22 rejection for detailed analysis).

As per claim 27, claim 26 is incorporated and Kiyonari in view of Tanizumi and Hieida discloses a work machine, comprising the guide information display apparatus according to claim 26 (see claim 23 rejection for detailed analysis).

As per claim 28, claim 14 is incorporated and Kiyonari in view of Tanizumi and Hieida discloses wherein the data processing section structures the point could data into a hierarchy in a distance direction from the laser scanner and forms the planar cluster by clustering points which belong to a same layer and for which an inter-point distance is equal to or smaller than a predetermined value (see claim 22 rejection for detailed analysis).

As per claim 29, claim 28 is incorporated and Kiyonari in view of Tanizumi and Hieida discloses a work machine, comprising the guide information display apparatus according to claim 28 (see claim 23 rejection for detailed analysis).

As per claim 30, claim 12 is incorporated and Kiyonari in view of Tanizumi and Hieida discloses wherein the data processing section structures the point could data into a hierarchy in a distance direction from the laser scanner and forms the planar cluster by clustering points which belong to a same layer and for which an inter-point distance is equal to or smaller than a predetermined value (see claim 22 rejection for detailed analysis).

As per claim 31, claim 23 is incorporated and Kiyonari in view of Tanizumi and Hieida discloses a work machine, comprising the guide information display apparatus according to claim 30 (see claim 23 rejection for detailed analysis).

As per claim 32, Kiyonari discloses a method (Kiyonari, abstract) comprising:
a data acquisition step of acquiring point cloud data of buildings using an aerial vehicle, the image data being taken by a camera, the point cloud data being acquired by scanning an object with a laser scanner from above (Kiyonari, [0006], where a laser is used to obtain point clouds; and Fig. 1, where the data is obtained from above the object);
a step of structuring the point could data into a hierarchy in a distance direction from the laser scanner and forming a planar cluster by clustering point cloud data which belongs to a same layer (Kiyonari, Figs. 11 and 12 and [0045], where the points are arranged into distance hierarchies of planar cluster layers, where the distance is from the aerial vehicle performing the scan) and for which an inter-point distance is equal to or smaller than a threshold (Hieida, [0044’, where point groups (where the points are gathered from an aerial vehicle) are clustered based on a pre-set threshold), and
a step of deeming a plurality of planar clusters in a same region in the planar cluster to be a same region cluster, creating and displaying a single guide frame including the plurality of planar clusters (Kiyonari, Fig. 12 and [0047]-[0049], where the 
See claim 12 rejection for reason to combine.
Kiyonari doesn’t disclose but Tanizumi discloses a data acquisition step of acquiring image data of a suspended load region, and distance data, the image data being taken by a camera, the distance data being acquired using stereoscopic images of an object from a top surface, the object including a suspended load and a grounded object in the suspended load region (Tanizumi, [0043]-[0050], where the stereo images are taken from a crane boom; and [0099]-[0108], where the images are combined stereoscopically to determine distances to objects below);
a data processing step of creating a guide frame by clustering the point could data (Tanizumi, Figs. 10 and 11 and [0081], [0085], and [0089], where a composite image is displayed on the monitor showing an overlay of the hook and the outline of the building, where the hook and building outlines’ colors represent their respective heights; and, in addition, a polar coordinate frame overlaid on the scene centered around the crane; the hook, building frame, and polar coordinate frame map to guide frames); and
a data display step of causing the guide frame to be displayed on a data display section while superimposing the created guide frame on the object in the image data (Tanizumi, Figs. 10 and 11 and [0081], [0085], and [0089], where a composite image is displayed on the monitor showing an overlay of the hook and the outline of the building, where the hook and building outlines’ colors represent their respective heights; and, in addition, a polar coordinate frame overlaid on the scene centered around the crane; the hook, building frame, and polar coordinate frame map to guide frames).
See claim 12 rejection for reason to combine.
for which an inter-point distance is equal to or smaller than a threshold (Hieida, [0044], where point groups (where the points are gathered from an aerial vehicle) are clustered based on a pre-set threshold).
See claim 12 rejection for reason to combine.

As per claim 33, claim 32 is incorporated and Kiyonari doesn’t disclose but Tanizumi discloses wherein, in a case where an overlap between a reference planar cluster and another planar cluster for which a difference between elevation values is equal to or smaller than a threshold is detected in planar view in a distance direction from the laser scanner, or 
in a case where a separation amount, between the reference planar cluster and another planar cluster for which a difference between elevation values is equal to or smaller than a threshold, is equal to or smaller than a threshold, the reference planar cluster and the other planar cluster are deemed to be in a same region in the data processing step (Kiyonari, Fig. 12 and [0047]-[0049], where the algorithm for making the determination  of close-by planes that can be merged maps to a search; and where performing an association of all clusters maps to a search and where a cluster CLL2 is found whose distance from CLU is less than the threshold Thd so it is selected for merging with CLU).
See claim 12 rejection for reason to combine.

As per claim 34, claim 33 is incorporated and Kiyonari doesn’t disclose but Tanizumi discloses wherein, in the case where an overlap between a reference planar cluster and another planar cluster for which a difference between elevation values is equal to or smaller than a threshold is detected in planar view in a distance direction from the laser scanner, or 
in the case where a separation amount, between the reference planar cluster and another planar cluster for which a difference between elevation values is equal to or smaller than a threshold, is equal to or smaller than a threshold, the step of deeming the reference planar cluster and the other planar cluster to be in a same region is repeated in the data processing step (Kiyonari, Figs. 11 and 12 and [0047]-[0048], where the determination of the overlap between the layers is repeated for multiple layers).
See claim 12 rejection for reason to combine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619